REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 7-11, 13-15, 17, 18, and 21-25 are currently pending. Claims 2-6, 12, 16, 19-20, and 26-29 are cancelled. Claims 1, 7, 17 and 18 were amended. No new subject matter is added.
Allowable Claims
3. 	Claims 1, 7-11, 13-15, 17, 18, and 21-25 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 would be allowable for reciting, inter alia, “a non-adhesive film positioned within the one or more apertures of the absorbent layer, the non-adhesive film configured to prevent the cover layer from remaining fixed to the wound contact layer”.
As previously mapped in Final Office action dated March 18, 2022 Askem teaches a wound dressing apparatus (see Paragraph [0015]) comprising: a wound contact layer (246) (see Figure 11A and 12A) comprising a proximal wound-facing face and a distal face (wound contact layer (246) has a face contacting the wound and a distal face contacting the transmission layer (237), see Figure 12A), wherein the proximal wound-facing face is configured to be positioned in contact with a wound (see Figure 11A); an absorbent layer (236) over the wound contact layer (see Figure 12A), the absorbent layer comprising one or more apertures (depressions (1332) can be holes or openings formed through or into the top surface of the absorbent layer, see Figure 72) (any of the features of the embodiments may be interchangeably combined, see Paragraph [0020]); a cover layer (244) configured to cover and form a seal over the wound contact layer and the absorbent layer (a seal can be create between the cover layer and the wound contact layer, see Paragraph [0223]); and an electronics assembly (see Figure 12A) comprising a negative pressure source (232); wherein a portion of the cover layer overlying the one or more apertures in the absorbent layer is configured to be compressed within the one or more apertures in the absorbent layer when negative pressure is applied to the wound dressing apparatus (cover layer can collapse within the opening of the hole, see Paragraph [00405]) (see Figure 71A-D); wherein the one or more apertures (depressions (1332)) are positioned adjacent to the electronics assembly and along an edge of the absorbent layer (the one or more pressure indicators can be supported in any desired location on the dressing, see Paragraph [0395])) (see Figure 66A); and wherein the compressed cover layer indicates a level of negative pressure below the cover layer (the depressions (1332) can act as pressure indicators to define two states or positions--a depressed or collapsed position when a threshold level of reduced pressure is present, see Paragraph [0405])(see Figure 72A-D). However, Askem fails to teach a non-adhesive film positioned within the one or more apertures of the absorbent layer, the non-adhesive film configured to prevent the cover layer from remaining fixed to the wound contact layer. There would be no reasons for combining another reference to have a non-adhesive film or any additional layer to be placed within the one or more apertures of Askem. Even if there was an additional film within the depressions of Askem, the current layout of the layers would not allow it to be possible to prevent the cover layer from remaining fixed to the wound contact layer. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitations would be considered allowable. 
Claim 7 would be allowable for reciting, inter alia, “an indicator material layer comprising a second absorbent layer comprising a proximal wound-facing face and a distal face, the second absorbent layer positioned on the distal face of the first absorbent layer”. 
As previously mapped in Final Office action dated March 18, 2022 Askem teaches a wound dressing apparatus (see Paragraph [0015]) comprising: a wound contact layer (246) (see Figure 11A and 12A) comprising a proximal wound-facing face and a distal face (wound contact layer (246) has a face contacting the wound and a distal face contacting the transmission layer (237), see Figure 12A), wherein the proximal wound-facing face is configured to be positioned in contact with a wound (see Figure 12A); an indicator material layer (overlay layer (1316)); and a cover layer configured to cover and form a seal over the wound contact layer and the indicator material layer (a seal can be created between the cover layer and the wound contact layer, see Paragraph [0223]); wherein the indicator material layer (shaped features 1312 on overlay 1316) is configured to protrude relative to a surrounding surface of an upper surface of the wound dressing apparatus when negative pressure is applied to the wound dressing apparatus (see Paragraph [0404]) (see Figure 71B) and wherein the indicator material layer is configured to be obscured prior to application of negative pressure (shaped features (1312) are fully revealed and identifiable by touch only when a threshold level of reduced pressure is achieved in the dressing, see Paragraph [0404]) (see Figures 71A-B); and wherein the protruding indicator material layer is configured to indicate a level of negative pressure below the cover layer (shaped features (1312) can indicate the threshold level of negative pressure visually or by touch, see Paragraph [0404]). However, Askem fails to teach an indicator material layer comprising a second absorbent layer comprising a proximal wound-facing face and a distal face, the second absorbent layer positioned on the distal face of the first absorbent layer. The indicator material layer of Askem is the overlay layer (1316) and not another absorbent layer. There would need to a prior art that discloses a second absorbent layer that also comprises the indicator layer. Currently, there is no prior art that reads on the combination of limitations. Therefore, the combination of limitations is considered allowable. Claims 8-11, 13-15, 17, 18, and 21-25 are allowable for depending from claim 7.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (7/28/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        29 July 2022